Citation Nr: 0808375	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus (diabetes).  

2.  Entitlement to an initial rating in excess of 10 percent 
prior to April 5, 2007, and a rating in excess of 30 percent 
effective April 5, 2007, for peripheral neuropathy of the 
right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
prior to April 5, 2007, and a rating in excess of 20 percent 
effective April 5, 2007, for peripheral neuropathy of the 
left upper extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February and April 2004 
by the Department of Veterans Affairs (VA) Cleveland, Ohio, 
Regional Office (RO).  A personal hearing at the RO was held 
in May 2005 and a video conference hearing before the 
undersigned Veterans Law Judge was held at the RO in August 
2006.  The hearing transcripts have been associated with the 
claims file.

The Board notes that the veteran, in an August 2006 
statement, raises a claim of service connection for 
depression secondary to diabetes.  This matter is REFERRED to 
the RO for the appropriate action.




FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the lower 
extremities results in "moderate" incomplete paralysis.  

2.  The veteran's peripheral neuropathy of the upper 
extremities results in "mild" incomplete paralysis prior to 
April 5, 2007, and "moderate" incomplete paralysis 
effective April 5, 2007.

3.  The veteran's diabetes does not require regulation of 
activities.


CONCLUSIONS OF LAW

1.  The criteria for initial ratings in excess of 10 percent 
for peripheral neuropathy of the left and right lower 
extremities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an initial rating in excess of 10 
percent prior to April 5, 2007, and a rating in excess of 30 
percent, effective April 5, 2007, for peripheral neuropathy 
of the right upper extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 
(2007).

3.  The criteria for an initial rating in excess of 10 
percent prior to April 5, 2007, and a rating in excess of 20 
percent, effective April 5, 2007, for peripheral neuropathy 
of the left upper extremity have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8522 
(2007).

4. The criteria for an initial rating in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R § 4.119, Diagnostic Code 7913 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the original claims of service connection for diabetes 
and neuropathy.  Service connection was subsequently granted, 
and the veteran appealed the initial ratings.  Although a 
letter was not sent detailing the requirements for a claim 
for increased rating, the February and April 2004 decisions 
stated what evidence was necessary to obtain a higher rating, 
as did the statements of the case.  The veteran has submitted 
additional evidence during the pendency of this appeal and 
has presented testimony in two personal hearings; and it does 
not appear that the failure to provide a separate notice 
letter had any prejudicial affect on the veteran.  In March 
2006, the veteran was provided with notice of the effective 
date regulation.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although this notice letter postdates the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
providing personal hearings, providing VA examinations, and 
obtaining medical records.  The Board notes that the 
veteran's representative has alleged that the April 2007 VA 
examination did not comply with the instructions contained in 
the August 2006 Board remand because the only examination was 
conducted by an endocrinologist; no examination was conducted 
by a neurologist.  The Board remand did not require that an 
endocrinologist and a neurologist conduct an examination, 
however; rather, the Board instructed that the veteran be 
provided VA endocrine and neurological examinations to 
indicate the current severity of his diabetes and peripheral 
neuropathy.  The April 2007 VA examination sufficiently 
documents the current symptomatology and severity of the 
neurological and endocrinological systems, and the Board 
finds that the remand instructions have been suitably met.  
Consequently, the Board finds the issues are ready for 
adjudication.  

Peripheral Neuropathy 

For historical purposes, it is noted that service connection 
was established for peripheral neuropathy of the upper and 
lower extremities by the RO in an April 2004 rating decision, 
based on the evidence of diagnoses of peripheral neuropathy 
secondary to diabetes.  For the peripheral neuropathy of the 
right and left lower extremities, a 10 percent initial 
disability evaluation was assigned under Diagnostic Code (DC) 
8522.  For the peripheral neuropathy of the upper 
extremities, subsequent rating decisions assigned an initial 
10 percent rating for each upper extremity, and a staged 
increase to 20 percent for the left upper extremity and 30 
percent for the right upper extremity, effective April 5, 
2007.  

Treatment records indicate findings of pedal edema 
occasionally.  See November 2000, March and April 2001, and 
January 2003 Hill treatment records; April, October, and 
December 2004, April 2005, and March 2006 VA treatment 
records.  

A March 2004 VA examination record reports that the veteran 
complained of tingling sensation in the bilateral lower 
extremities and hands.  The examiner noted that the skin was 
normal turgor with no stasis ulcer.  Radial and pedal pulses 
were strong.  The lower extremities had decreased pinprick 
and vibratory sensation of the toes and plantar areas, and 
the upper extremities had decreased pinprick and vibratory 
sensation of the fingertips bilaterally.  There was peeling 
of the skin between the toenails, and the veteran had fungal 
growth of the toenails.  The veteran did not complain of any 
bladder or bowel problems or fatigue.  The veteran was 
diagnosed with peripheral neuropathy of the bilateral 
fingertips and peripheral neuropathy of the bilateral toe and 
plantar area.  

An April 2004 VA treatment record reports that a complete 
foot scan was completed, and a visual examination indicated 
abnormal results of thickened toenails and edema.  Pedal 
pulses were normal and present.  There was no finding of 
deformity or ulceration.  A subsequent April 2004 podiatry 
consultation record reports the veteran's history of 
occasional numbness and burning in the feet and recent 
episodes of static sensations throughout the toes.  The 
bilateral dorsalis pedis and posterior tibial pulses were 
palpable, though barely.  CFT was immediate to the digits.  
The bilateral hallux nails were thick, yellow, and crumbly, 
but there were no rashes, lesions, or ulcers, and no loss of 
protective sensation.  The veteran was diagnosed with 
onychomycosis and diabetes with early neuropathy.  

A June 2004 private treatment record reports the veteran's 
history of pains/cramps in the large muscles of his lower 
body and bilateral heel pain.  See June 2004 Cahall record.  
The record notes that the veteran's medication had been 
recently changed.  Physical examination indicated that the 
dorsalis pedis pulses were intact, and the veteran had 
capillary refill in less than three seconds.  The record 
notes that the veteran had onychomycosis of the right great 
toe, and a subsequent August 2004 Cahill treatment record 
notes that the veteran had plantar fasciitis bilaterally.  A 
September 2004 Cahill treatment record reports the veteran's 
history of continued pain in the legs and heels with episodic 
numbness in the right foot.  Dorsalis pedis and posterior 
tibial pulses were palpable.  The examiner diagnosed the 
veteran with neuropathic pain.  

A January 2005 VA treatment record reports that the lower 
extremities had "somewhat decreased" sensation; the veteran 
only felt pressure.  An April 2005 VA treatment record 
reports that a foot examination indicated normal visual 
findings, with normal/present pedal pulses and normal 
sensation, meaning the monofilament sensation was intact.  A 
June 2005 VA treatment record reports that the veteran's 
lower extremities were neurologically intact in the right 
lower extremity, and a November 2005 VA treatment record 
reports that the lower extremities were neurovascularly 
intact with intact skin, though there was decreased sensation 
distally.  A December 2005 VA treatment record reported the 
veteran's history of increased neuropathy and hand numbness.  

A March 2006 VA treatment record reports that the veteran had 
a normal visual examination of the foot and normal/present 
pedal pulses.  The examiner noted that the veteran's feet 
were "low risk," which corresponds to decreased sensation 
or circulation with no deformity or ulceration.  A June 2006 
Cahill treatment record reports that the veteran had 
worsening neuropathy of the hands and feet, and the records 
reports some suggested physical limitations for the veteran 
due to the neuropathy.  

An April 2007 VA examination record reports the veteran's 
history of chronic and constant paresthesias, anesthesias, 
and dysesthesias with no precipitating or alleviating 
factors.  Neurological examination indicated that cranial 
nerves I-XII were grossly intact, and Romberg was negative.  
The Babinski's sign was downgoing bilaterally.  Examination 
of the feet revealed that they were cool and dry to the 
touch.  There was no evidence of mycotic toenails, 
ulcerations, open lesions, macerations, or calluses.  
Monofilament sensation was decreased on the plantar and 
dorsal aspects of the feet, and the veteran had decreased 
vibratory sensation to the bony landmarks of the feet.  
Posterior tibialis and dorsalis pedis pulses were +2/4 and 
Achilles' tendon reflexes were +0/4.  Proprioception of the 
great toes at the first metatarsophalangeal joint was intact 
bilaterally.  Examination of the hands indicated that grip 
strength was firm and equal.  There was no presence of any 
hypo- or thenar atrophy bilaterally.  He had decreased 
sensation to monofilament testing on the distal digits and on 
the palmar and dorsal aspects of all digits.  He had 
decreased sensation to the bony landmarks of the hands.  
Radial, brachial, and ulnar pulses were +2/4.  Capillary 
refill was brisk and less than two seconds.  The examiner 
stated that there was no paralysis to the upper or lower 
extremities bilaterally and no marked muscular atrophy of the 
upper or lower extremities bilaterally.  The examiner stated 
that the veteran's current degree of peripheral neuropathy 
was "moderate."  

At his personal hearings, the veteran testified that he had 
chronic pain in his hands, feet, and leg muscles; shaking in 
the thigh and calf muscles; muscle atrophy and diminished 
range of motion in the legs; and occasional discoloration and 
sores on the shins.  He stated that the bilateral foot pain 
primarily affected his heel, toes, and the ball of the foot, 
generally lasts about one week per flare-up, and sometimes 
made it painful to walk.  He also testified  that his hands 
"hurt very bad, like pinpricks," when he does anything 
manual; that he has numbness in the fingertips and forearms; 
and that he has pain that radiates up the arm from the hands.  

The veteran's peripheral neuropathy of the upper and lower 
extremities is rated under 38 C.F.R. § 4.124.  The 
introductory note to Diseases of the Peripheral Nerves 
defines the term "incomplete paralysis" as a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis.  It adds that when the 
involvement of a peripheral nerve is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  
38 C.F.R. § 4.124a.  

	Lower extremities

Peripheral neuropathy of the lower extremities is rated at 10 
percent under Diagnostic Code (DC) 8522, which contemplates 
impairment of the musculocutaneous nerve (superficial 
peroneal) and governs disabilities with manifestations such 
as weakened eversion of foot.  DC 8522 provides a 20 percent 
rating for severe incomplete paralysis and a 40 percent 
rating for complete paralysis.  The evidence clearly 
indicates that the veteran does not have complete paralysis, 
consequently, a higher rating (20 percent) is only available 
if the veteran has severe incomplete paralysis.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for disability evaluations in excess 
of 10 percent for peripheral neuropathy of the right or left 
lower extremity under DC 8522.  The Board notes that the 
veteran has reported having pain, tingling, shaking, lesions, 
atrophy, and limitation of motion.  The medical records only 
report findings of sensory impairment -not loss-, however, 
with no objective findings of ulceration, calluses, or 
lesions.  VA treatment records also report normal findings 
for muscle strength, and range of motion is generally within 
or near normal limits, with any limitation of motion linked 
to the veteran's bilateral knee osteoarthritis rather than 
his peripheral neuropathy.  See, e.g., December 2005 VA 
treatment record.  The records also consistently indicate 
that the pedal pulses are palpable.  See April 2004, April 
2005, and March 2006 VA treatment records; June and September 
2004 Cahill records.  The foregoing evidence indicates that 
the veteran's impairment is largely sensory, and, as such, 
the Board finds, like the 2007 VA examiner, that the 
peripheral neuropathy of the lower extremities most nearly 
approximates "moderate" incomplete paralysis.  
Consequently, a rating in excess of 10 percent is not 
warranted under for peripheral neuropathy of either lower 
extremity.  

	Upper extremities

Peripheral neuropathy of the upper extremities is rated under 
DC 8515, which contemplates impairment of the median nerve 
and governs disabilities with manifestations such as the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  

DC 8515 provides ratings between 10 and 50 percent for 
incomplete paralysis secondary to impairment of the median 
nerve.  Mild impairment of the major or minor extremity 
warrants a 10 percent rating, moderate impairment warrants a 
30 percent rating for the major and 20 percent for the minor 
extremity, and severe impairment warrants a 50 percent rating 
for the major and 40 percent for the minor extremity.  The 
veteran is noted to be right-handed, making his right arm the 
major extremity, and his left arm the minor one.  A higher 
rating is also available for complete paralysis, but as there 
is no evidence of complete paralysis (and a negative finding 
thereof), this rating is not applicable.  

Prior to April 5, 2007, the veteran's peripheral neuropathy 
of the right and left upper extremity is rated at 10 percent 
for mild incomplete paralysis.  In applying the law to the 
existing facts, the Board finds the evidence of record does 
not demonstrate the requisite objective manifestations for 
disability evaluations in excess of 10 percent for peripheral 
neuropathy of the right or left upper extremity under DC 8522 
during this period.  Prior to April 5, 2007, the treatment 
records do not report any findings or history of atrophy or 
loss of motion of either upper extremity, and objective 
findings are limited to a finding of decreased sensation of 
the fingertips.  As stated above, when the involvement of a 
peripheral nerve is wholly sensory, the rating should be for 
the mild or, at most, moderate degree.  In this case, even 
after consideration of the veteran's history of pain, 
numbness, and tingling, the affect of the peripheral 
neuropathy prior to April 5, 2007, is best characterized as 
mild, based on the limited area affected (the fingertips) and 
the purely sensory nature of the impairment.  Consequently, a 
rating in excess of 10 percent is not warranted prior to 
April 5, 2007.  

Effective April 5, 2007, the date of the VA examination, the 
veteran's peripheral neuropathy is characterized as 
"moderate" incomplete paralysis and rated accordingly.  As 
stated above, a higher rating is available for "severe" 
incomplete paralysis or an upper extremity, but the Board 
finds the evidence of record does not demonstrate the 
requisite objective manifestations for "severe" incomplete 
paralysis.  The 2007 VA examination record indicates that the 
veteran did not have atrophy, grip strength was firm, and 
pulses were present.  The evidence indicates that the 
veteran's impairment, as of April 5, 2007, remains largely 
sensory, which corresponds to, at most, moderate incomplete 
paralysis. 

In sum, the Board finds that the veteran's peripheral 
neuropathy of the upper extremities is best reflected by the 
current ratings; consequently, higher ratings are not 
warranted.  


Diabetes

For historical purposes, it is noted that service connection 
was established for diabetes by the RO in a February 2004 
decision, based on the veteran's service in Vietnam and his 
diagnosis of diabetes.  A 20 percent disability evaluation 
was assigned under DC 7913 based on a review of the relevant 
contemporaneous evidence of record.  The veteran subsequently 
appealed this initial rating.  

DC 7913 provides a 40 percent rating for diabetes that 
requires insulin, restricted diet, and regulation of 
activities.  "Regulation of activities" is defined as 
"avoidance of strenuous occupational and recreational 
activities."  See 38 C.F.R. § 4.120, DC 7913 (100 percent 
rating); Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. 
July 6, 2007).  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, No. 05-1394 (U.S. Vet. 
App. July 6, 2007).  

Private treatment record dating up to September 2003 reports 
that the veteran was on oral hypoglycemic agents for his 
diabetes.  See September 2003 Rohela record; Hill treatment 
records.  A March 2004 VA examination record reports that the 
veteran denied hospitalizations for ketoacidosis or 
hypoglycemic reactions.  The record indicates that the 
veteran was still only on oral hypoglycemic agents for his 
diabetes.  

Private treatment records dating between October 2003 and 
April 2005 indicate that the veteran's diabetes was 
controlled by diet, exercise, and oral hypoglycemic agents, 
until June 2004, when the veteran was put on insulin.  See 
generally Cahall treatment records.  The records do not 
report any prescribed restriction of activity.  

The Board notes that a June 2005 Cahall treatment record does 
report that certain physical limitations were suggested for 
the veteran, but the record explicitly states that the 
limitations were based on the veteran's neuropathy of the 
hands and feet, rather than based on the need to control his 
diabetes, and VA treatment records dating up to February 2006 
do not report any regulation of activities for the veteran's 
diabetes.  

A June 2006 treating private physician's statement reports 
that, due to labile blood sugars, the veteran was "unable to 
undertake strenuous activities secondary to low blood sugar 
and [symptomatic] hypoglycemia."  See June 2006 Cahall 
statement.  An August 2006 treating VA physician's statement 
indicates that the veteran had restricted activity (with 
regards to running, kneeling, crawling, and prolonged 
standing) because of neuropathy and occasional hypoglycemia.

An April 2007 VA examination record reports the veteran's 
history of episodes of hypoglycemic reactions two to three 
times a week, which result in him feeling "shaky and weak."  
The veteran reported that the episodes were quickly resolved 
with the ingestion of glucose.  The veteran denied ever being 
hospitalized for ketoacidosis or hypoglycemic reactions.  The 
record reports that the veteran had no restriction of 
activities.  

The Board finds that the foregoing evidence does not warrant 
an increased rating for the veteran's diabetes.  Although the 
evidence includes a physician's finding that the veteran was 
unable to undertake strenuous activities secondary to 
diabetic symptoms, subsequent medical records indicate a 
finding of no restriction of activities due to diabetes and a 
finding of restriction of certain activities due to 
neuropathy and hypoglycemia.  Consequently, the Board finds 
that the evidence does not conclusively establish that the 
veteran has restriction of any activities due to his 
diabetes.  

Even assuming that such restriction was conclusively 
established, however, the evidence does not indicate that the 
veteran has the requisite restriction of both his 
recreational and occupational activities.  The August 2006 VA 
physician specifically defines the extent of the veteran's 
restriction of activities, explaining that the veteran is 
restricted from "running, kneeling, crawling, and 
standing."  While these restrictions certainly limit the 
veteran's recreational activities, the veteran has reported 
that, as a security guard, he has a "very sedentary" job, 
for which he "watches monitors all day."  See April 2007 VA 
examination record.  Although sympathetic to the veteran's 
claim, the Board finds that the medical evidence does not 
establish that the veteran's occupational activities are 
restricted; consequently, the claim for a higher rating must 
be denied.  

The Board has also considered whether a separate evaluation 
is warranted for any compensable complication of the 
veteran's service-connected diabetes pursuant to DC 7913 Note 
(1).  That note instructs the rater to evaluate compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The veteran has been granted service connection for 
hypertension, peripheral neuropathy, and erectile dysfunction 
secondary to diabetes, and the veteran has been granted 
compensable ratings for his hypertension and peripheral 
neuropathy.  The veteran only has a noncompensable rating for 
erectile dysfunction.  

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  The 
evidence does not show deformity of the penis, see, e.g., 
March 2004 VA examination record; therefore, a compensable 
rating is not warranted.  

In sum, the evidence does not indicate that a rating in 
excess of 20 percent is warranted for diabetes or that a 
separate rating is warranted for erectile dysfunction.  
Additionally, there is no evidence that the veteran has 
additional complications of diabetes.  Consequently, the 
veteran's claim for an increased rating for diabetes must be 
denied.  



ORDER

A rating in excess of 10 percent for peripheral neuropathy of 
the right or left lower extremity is denied.

A rating in excess of 10 percent prior to April 5, 2007, and 
a rating in excess of 30 percent, effective April 5, 2007, 
for peripheral neuropathy of the right upper extremity is 
denied  

A rating in excess of 10 percent prior to April 5, 2007, and 
a rating in excess of 20 percent, effective April 5, 2007, 
for peripheral neuropathy of the left upper extremity is 
denied  

A rating in excess of 20 percent for diabetes is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


